


116 HR 8315 IH: Safe Indoor Spaces Act
U.S. House of Representatives
2020-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 8315
IN THE HOUSE OF REPRESENTATIVES

September 18, 2020
Mr. Harder of California (for himself, Mrs. Murphy of Florida, Ms. Sherrill, Mr. Trone, Ms. Houlahan, Mr. O'Halleran, Mr. Carson of Indiana, and Ms. Spanberger) introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To direct the Secretary of Health and Human Services to establish a program to award a financial prize to persons who successfully develop a system or device that makes enclosed sections of a building safer during the COVID–19 public health emergency, and for other purposes.


1.Short titleThis Act may be cited as the Safe Indoor Spaces Act. 2.COVID–19 technology prize (a)EstablishmentThe Secretary of Health and Human Services (in this Act referred to as the Secretary) shall establish a program to award a financial prize to persons who successfully develop a system or device for use during the COVID–19 public health emergency that meets the criteria under subsection (b).
(b)CriteriaTo be eligible to receive a prize under this section, a person must develop a system or device that meets the following: (1)Inactivates or eliminates all traces of airborne SARS–CoV–2 from the air of an enclosed section of a building.
(2)Decreases the rate of transmission of SARS–CoV–2 in an enclosed section of a building to a rate of transmission of SARS–CoV–2 that is comparable to an outdoor setting. (3)Able to be installed in or service an enclosed section of a building or the ventilation systems of a building, including—
(A)schools; (B)public buildings; and
(C)most types of buildings used as places of work. (4)With respect to public buildings, able to be installed in or service not fewer than 150,000 buildings in not less than 6 months.
(5)Maintains or increases the cost of controlling the environment of a building by not more than 10 percent. (c)Establishment of board (1)In generalThe Secretary shall establish a board to advise the Secretary with respect to the program established under subsection (a).
(2)MembershipThe board shall be composed of 5 members appointed by the Secretary, including— (A)a public health expert;
(B)an individual with experience in education; (C)an individual who represents small businesses; and
(D)an engineer with expertise in public health. (d)Financial awardBased on the advice of the board established under subsection (c), the Secretary shall make each award under the program established under subsection (a) in an amount equal to or less than $5,000,000.
(e)Intellectual propertyThe Federal Government may not acquire an intellectual property right in any product or idea by virtue of the submission of such product or idea in the prize competition under this section. (f)COVID–19 public health emergencyIn this section, the term COVID–19 public health emergency means a public health emergency for which a declaration is in effect under section 319 of the Public Health Service Act (42 U.S.C. 247d), with respect to COVID–19.
(g)Authorization of appropriations
(1)In generalThere is authorized to be appropriated to carry out this Act $5,250,000 for fiscal year 2021. (2)Administrative expensesNot more than $250,000 of the amount appropriated under paragraph (1) for a fiscal year may be used for administrative expenses incurred in carrying out this section.

